NOT PRECEDENTIAL

             UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT
                       _____________

                           No. 17-3780
                          _____________

                  KIMBERLEE RAE CARBONE,
                               Appellant

                                 v.

       CHIEF ROBERT SALEM; OFFICER DAVID MAIELLA;
    OFFICER TERRY DOLQUIST; OFFICER SHIELA PANELLA;
          CORRECTION OFFICER APRIL BRIGHTSHUE;
           CORRECTION OFFICER NIESHA SAVAGE;
COMMANDER MARK KEYSER; ATTORNEY JOSHUA LAMANCUSA;
      JAMESON HEALTH SYSTEM; BERNARD GEISER, M.D.;
KIM FEE; THE CITY OF NEW CASTLE; THE COUNTY OF LAWRENCE

                         ______________

           On Appeal from the United States District Court
               for the Western District of Pennsylvania
                (D.C. Civil Action No. 2-15-cv-01175)
         Presiding Magistrate Judge: Hon. Maureen P. Kelly
                           ______________

          Submitted Pursuant to Third Circuit LAR 34.1(a):
                           May 2, 2019
                         ______________

     Before: RESTREPO, PORTER, and FISHER, Circuit Judges.

                     (Filed: October 22, 2019)
                                      ______________

                                         OPINION *
                                      ______________

RESTREPO, Circuit Judge.

          Kimberlee Rae Carbone appeals the District Court’s grant of summary judgment in

favor of Defendants, various police officers of the New Castle Police Department and other

corrections and medical personnel involved with her detention. We hold that Carbone’s

arrest and the ensuing searches of her person were permissible, and we therefore will

affirm.

          On November 3, 2013, at approximately 6:00 p.m., Officer David Maiella stopped

Carbone’s vehicle after Carbone completed a left turn off of Ray Street in New Castle,

Pennsylvania. Officer Maiella initiated a stop of Carbone’s vehicle because he believed

that the car improperly signaled the turn. Upon approaching the vehicle, Officer Maiella

detected the odor of marijuana, and, after arriving at the scene, a canine unit provided a

“positive indication for the presence of narcotics.” App. 397a:3–11. Carbone then advised

Officer Maiella that she had smoked marijuana before operating her vehicle, at which point

he arrested her for driving under the influence, in violation of 75 Pa. Cons. Stat.

§ 3802(d)(1)(i).

          While still at the scene of the arrest, Officer Maiella and Officer Terry Dolquist

observed Carbone reaching into her shorts and fidgeting in the back seat of the police


          *
         This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.

                                              2
cruiser, at which point the officers began to suspect that Carbone was attempting to hide

something on her person. The officers then decided to transport her to the Lawrence County

Jail so that a female correction officer could perform a strip search. During the course of

the strip search, Corrections Officers April Brightshue and Niesha Savage both observed a

baggie partially hidden in Carbone’s vagina. Officer Brightshue also noted that Carbone

had something in her mouth, which Officers Maiella and Dolquist believed to be narcotics.

Due to the concern that Carbone may have ingested narcotics either through the item

concealed in her mouth, or the baggie of narcotics in her vagina, or both. Officers Maiella

and Dolquist determined that the situation presented a medical emergency and brought

Carbone to Jameson Hospital. At the hospital, Dr. Bernard Geiser, M.D., performed a

medical examination of Carbone and a cavity search.

       Carbone brought suit under 42 U.S.C. § 1983, alleging, among other things, that her

Fourth Amendment right to be free from unreasonable searches and seizures had been

violated. The District Court had jurisdiction pursuant to 28 U.S.C. § 1331. We have

jurisdiction pursuant to 28 U.S.C. § 1291. This Court exercises plenary review over a

district court’s grant of summary judgment. Reedy v. Evanson, 615 F.3d 197, 210 (3d Cir.

2010). Summary judgment is appropriate “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).

       Viewing the facts in the light most favorable to Carbone, we hold that the various

police officers, corrections officials, and medical personnel did not exceed the bounds of

the Fourth Amendment in arresting Carbone and conducting the searches of her person.

                                            3
First, Officer Maiella had sufficient reasonable suspicion to initiate a stop of Carbone’s

vehicle because Officer Maiella can articulate specific facts as to why he believed that

Carbone executed a turn without applying her turn signal in a timely fashion. See United

States v. Delfin-Colina, 464 F.3d 392, 398 (3d Cir. 2006) (holding that “an officer need not

be factually accurate in her belief that a traffic law had been violated but, instead, need

only produce facts establishing that she reasonably believed that a violation had taken

place”); see also United States v. Mosley, 454 F.3d 249, 255 n.9 (3d Cir. 2006) (“A traffic

stop requires only reasonable suspicion to believe that a traffic violation has been

committed.”). Second, Officer Maiella had probable cause to arrest Carbone following the

traffic stop because he smelled marijuana emanating from Carbone’s vehicle, a canine unit

also detected the presence of marijuana, and Carbone admitted to Officer Maiella that she

had smoked marijuana prior to operating her vehicle. Thus, Officer Maiella had probable

cause to arrest Carbone because there was a “fair probability” that Carbone had violated

75 Pa. Cons. Stat. § 3802(d)(1)(i) by driving under the influence of marijuana. See

Dempsey v. Bucknell Univ., 834 F.3d 457, 467 (3d Cir. 2016) (“Far from demanding proof

of guilt beyond a reasonable doubt, ‘[p]robable cause exists if there is a fair probability that

the person committed the crime at issue.’” (alteration in original) (quoting Wilson v. Russo,

212 F.3d 781, 789 (3d Cir. 2000))); see also Commonwealth v. Jones, 121 A.3d 524, 529

(Pa. Super. Ct. 2015) (holding that “[b]ecause marijuana is a Schedule I controlled

substance, the Vehicle Code prohibits an individual from operating a vehicle after

consuming any amount of marijuana,” so long as marijuana can be detected in the driver’s

system).

                                               4
       Third, Officer Maiella and Officer Dolquist’s decision to transport Carbone to the

Lawrence County Jail for female corrections officers to conduct a strip search was

reasonable under the circumstances because Carbone’s conduct during her arrest, such as

reaching into her shorts and fidgeting while in the police cruiser, indicated that she may

have been concealing contraband. See Bell v. Wolfish, 441 U.S. 520, 558–59 (1979)

(holding that the reasonableness of a search is determined under the circumstances); see

also Florence v. Bd. of Chosen Freeholders, 621 F.3d 296, 299 (3d Cir. 2010) (noting that

a majority of “circuit courts of appeals applied [the] balancing test [found in Bell v. Wolfish,

441 U.S. 520,] and uniformly concluded that an arrestee charged with minor offenses may

not be strip searched consistent with the Fourth Amendment unless the prison has

reasonable suspicion that the arrestee is concealing a weapon or other contraband”).

       Fourth, because it was possible that Carbone had accidentally ingested the narcotics

that officers believed were contained in the concealed item in her mouth and/or the baggie

in her vagina, Carbone’s body cavity search was permissible without a warrant because the

situation presented a time-sensitive, medical emergency. See Schmerber v. California, 384

U.S. 757, 770 (1966) (holding that intrusions of the human body without a warrant can be

reasonable in cases of emergency); see also United States v. Owens, 475 F.2d 759, 760 (5th

Cir. 1973) (per curiam) (holding that a warrantless medical procedure, when authorized by

officers acting in good faith “to prevent further harm,” did not violate a detainee’s rights).

Further, because the warrantless cavity search was permissible under the exigent

circumstances that presented themselves, Carbone’s consent to the body cavity search was

not necessary.

                                               5
      Therefore, for the reasons stated above, we affirm the District Court’s grant of

summary judgment in favor of Defendants.




                                           6